Mahoning App. Nos. 99CA247 and 99CA62. This cause is pending before the court as a discretionary appeal and claimed appeal of right. Upon consideration of appellant’s motion to defer consideration of memorandum in support of jurisdiction until after the Mahoning County Court of Appeals enters its judgment or upon appellant’s motion to resume consideration of the memorandum in support of jurisdiction,
IT IS ORDERED by the court that the motion to defer consideration be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that appellant shall file a notice of the status of the Mahoning County Court of Appeals appeal or file a motion to resume consideration of the memorandum in support of jurisdiction no later than forty-five days after the court of appeals enters its judgment.